DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
Claim Objections
Claims 1, 6 and 11 are objected to because of the following informalities: “IR” should be spelled out for at least the first instance in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 6, 8, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bratton et al. (US 20100304731) in view of Flannery (US 20140125808).

claim 1, Bratton discloses a method for managing cameras and controlling video display, comprising:
identifying a first group of cameras (FIG. 6, Lextech for example), wherein the first group includes two or more cameras and each camera in the first group has a respective image stream (FIG. 11);
identifying a second group of cameras (FIG. 6, Milestone for example), wherein the second group including two or more cameras, each camera in the second group has a respective image stream, and each camera in the second group is not in the first group (see [0065], video data from different cameras are grouped into user defined groups; see FIG. 6, [0063] and [0075], from which the cameras are grouped based on location such as Washington DC traffic, Chicago Traffic, Quickset HQ, Lextech Office etc. which indicates that the cameras in a first are not a second group);
assigning a unique name to each group (FIG. 6, Groups 106 with unique group names such as Lextech, Milestone; see [0067], Groups 106 are listed by the group name assigned by the user);
assigning a unique name to each camera (camera title in FIG. 2 and FIG. 22; see FIG. 11, unique camera names such as Axis 215, Axis 207);
displaying the unique name of each group in a user interface on a computer system (FIG. 6 and [0067]);
displaying the unique name of each camera in the user interface (FIG. 11 and [0072]);
receiving a selection of a group through the user interface ([0067], An arrow button 110 opens each group to permit viewing of the group members; FIG. 11, group Lextech Office);
(FIG. 2 and [0047]-[0048]; see also FIG. 22 and [0096]);
receiving a selection of one camera through the user interface (FIG. 7, camera Axis 215; [0068], FIG. 7 shows a top portion of a camera configuration screen 116 that is displayed when the user selects the camera configuration icon or button); and
displaying the image stream for the selected camera (FIG. 3 and [0057], displaying the video data from a single video camera in a full screen view 80, and may be the result of a single or multiple tap on a corresponding reduced size video field of FIG. 2; see also FIG. 23 and [0097]).
Bratton fails to explicitly disclose wherein the unique name of each group identifies at least one of vertical position and horizontal position of each group; wherein the unique name of each camera identifies at least one of vertical position, horizontal position, and type of each camera within a group, the type including IR or color; wherein displaying unique group names and displaying unique camera names within each group are arranged in a hierarchical tree structure to enable navigation and selection among groups and cameras quicker than with groups arranged in structures other than in the hierarchical tree structure.
However, Flannery teaches wherein the unique name of each group identifies at least one of vertical position and horizontal position of each group (FIG. 2A and [0045]-[0047], The element characteristic values may relate to DVM database fields (such as values for camera server, camera location, security settings, and so on), or to a runtime status (such as recording status, operational status, and so on)); 
wherein the unique name of each camera identifies at least one of vertical position, horizontal position, and type of each camera within a group, the type including IR or color (FIG. 2A and [0045]-[0046], Cameras X, Y and Z are grouped under "characteristic C, value i". That in essence means those cameras have "characteristic A, value iii", "characteristic B, value ii" and "characteristic C, value i"; FIG. 2B and [0048]-[0051], each system element is displayed alongside an icon indicative of the nature of the system element (for example the type of camera)),
wherein displaying unique group names and displaying unique camera names within each group are arranged in a hierarchical tree structure to navigation and selection among groups and cameras quicker than with groups arranged in structures other than in the hierarchical tree structure (FIG. 2A and [0045]-[0047], Hierarchical Tree Object 201).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Bratton using Flannery’s teachings to include wherein the unique name of each group identifies at least one of vertical position and horizontal position of each group; wherein the unique name of each camera identifies at least one of vertical position, horizontal position, and type of each camera within a group, the type including IR or color; wherein displaying unique group names and displaying unique camera names within each group are arranged in a hierarchical tree structure to enable navigation and selection among groups and cameras quicker than with groups arranged in structures other than in the hierarchical tree structure in order to provide a user with a useful interface with which to navigate system elements by providing a tree structure that groups system elements based on hierarchically arranged characteristics (Flannery; [0062]).

claim 3, the combination of Bratton and Flannery wherein displaying the image stream for each camera in the selected group simultaneously includes displaying the image streams in a grid layout (Bratton; FIG. 2; see also FIG. 22).

As to claim 6, Bratton discloses a user interface for receiving selections and displaying image streams of groups of cameras (FIG. 2; FIG. 22), comprising:
at least one first image stream of each camera in a selected group displayed simultaneously (FIG. 2; FIG. 22), wherein the selected group is selected from: (a) a first group of cameras (FIG. 6, Lextech for example), wherein the first group includes two or more cameras and each camera in the first group has a respective image stream (FIG. 11); and (b) a second group of cameras (FIG. 6, Milestone for example), wherein the second group includes two or more cameras, each camera in the second group has a respective image stream, and each camera in the second group is not in the first group (see [0065], video data from different cameras are grouped into user defined groups; see FIG. 6, [0063] and [0075], from which the cameras are grouped based on location such as Washington DC traffic, Chicago Traffic, Quickset HQ, Lextech Office etc. which indicates that the cameras in a first are not a second group);
at least one second image stream of a selected camera (FIG. 7, camera Axis 215; [0068], FIG. 7 shows a top portion of a camera configuration screen 116 that is displayed when the user selects the camera configuration icon or button; FIG. 3 and [0057], displaying the video data from a single video camera in a full screen view 80, and may be the result of a single or multiple tap on a corresponding reduced size video field of FIG. 2; see also FIG. 23 and [0097]);
(FIG. 6, Groups 106 with unique group names such as Lextech, Milestone; see [0067], Groups 106 are listed by the group name assigned by the user; camera title in FIG. 2 and FIG. 22; see FIG. 11, camera unique names such as Axis 215, Axis 207).
Bratton fails to explicitly disclose wherein a unique identifier assigned to each group identifies at least one of vertical position and horizontal position of each group, wherein a unique identifier assigned to each camera identifies at least one of vertical position, horizontal position, and type of each camera within a group, the type including IR or color, wherein the unique identifiers assigned to groups and cameras are displayed in a hierarchical tree structure to enable navigation and selection among groups and cameras quicker than with groups arranged in structures other than in the hierarchical tree structure.
However, Flannery teaches wherein a unique identifier assigned to each group identifies at least one of vertical position and horizontal position of each group (FIG. 2A and [0045]-[0047], The element characteristic values may relate to DVM database fields (such as values for camera server, camera location, security settings, and so on), or to a runtime status (such as recording status, operational status, and so on)), 
wherein a unique identifier assigned to each camera identifies at least one of vertical position, horizontal position, and type of each camera within a group, the type including IR or color (FIG. 2A and [0045]-[0046], Cameras X, Y and Z are grouped under "characteristic C, value i". That in essence means those cameras have "characteristic A, value iii", "characteristic B, value ii" and "characteristic C, value i"; FIG. 2B and [0048]-[0051], each system element is displayed alongside an icon indicative of the nature of the system element (for example the type of camera)), 
(FIG. 2A and [0045]-[0047], Hierarchical Tree Object 201).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Bratton using Flannery’s teachings to include wherein a unique identifier assigned to each group identifies at least one of vertical position and horizontal position of each group, wherein a unique identifier assigned to each camera identifies at least one of vertical position, horizontal position, and type of each camera within a group, the type including IR or color, wherein the unique identifiers assigned to groups and cameras are displayed in a hierarchical tree structure to enable navigation and selection among groups and cameras quicker than with groups arranged in structures other than in the hierarchical tree structure in order to provide a user with a useful interface with which to navigate system elements by providing a tree structure that groups system elements based on hierarchically arranged characteristics (Flannery; [0062]).

As to claim 8, the combination of Bratton and Flannery further discloses wherein the at least one first image stream of each camera in the selected group is displayed simultaneously in a grid layout (Bratton; FIG. 2; see also FIG. 22).

As to claims 11 and 13, computer readable medium claims 11 and 13 correspond to method claims 1 and 3, recite the same features as those recited in claims 1 and 3, and therefore are rejected for the same reasons as used above in rejecting claims 1 and 3.

Claims 4, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bratton et al. (US 20100304731) in view of Flannery (US 20140125808) further in view of Konicek (US 20110205379).

As to claim 4, the combination of Bratton and Flannery fails to explicitly disclose wherein receiving a selection of a group through the user interface includes receiving audio data indicating the name of the selected group.
However, Konicek teaches wherein receiving a selection of a group through the user interface includes receiving audio data indicating the name of the selected group (FIG. 3, voice recognition unit 46; see [0014]-[0017], [0042]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in theart to modify the combination of Bratton and Flannery using Konicek’s teachings to include wherein receiving a selection of a group through the user interface includes receiving audio data indicating the name of the selected group in order to provide an improved user interface for a camera system (Konicek; [0005]).

As to claim 9, the combination of Bratton and Flannery fails to explicitly disclose wherein the selected group is selected using audio data indicating the identifier of the selected group.
However, Konicek teaches wherein the selected group is selected using audio data indicating the identifier of the selected group (FIG. 3, voice recognition unit 46; see [0014]-[0017], [0042]).
(Konicek; [0005]).

As to claim 14, computer readable medium claim 14 corresponds to method claim 4, recites the same features as those recited in claim 4 and is therefore rejected for the same reasons as used above in rejecting claim 4.

Claims 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bratton et al. (US 20100304731) in view of Flannery (US 20140125808) further in view of Horovitz et al. (US 20090295918).

As to claim 5, the combination of Bratton and Flannery fails to explicitly disclose wherein the image stream for the selected camera is displayed simultaneously with the image streams for the selected group.
However, Horovitz teaches wherein the image stream for the selected camera is displayed simultaneously with the image streams for the selected group (FIGS. 4a-4c and [0041]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Bratton and Flannery using Horovitz’s teachings to include wherein the image stream for the selected camera is displayed simultaneously with the image streams for the selected group in order to track a (Horovitz; [0005]).

As to claim 10, the combination of Bratton and Flannery fails to explicitly disclose wherein the at least one second image stream of the selected camera is displayed simultaneously with the at least one first image stream of each camera in the selected group.
However, Horovitz teaches wherein the at least one second image stream of the selected camera is displayed simultaneously with the at least one first image stream of each camera in the selected group (FIGS. 4a-4c and [0041]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Bratton and Flannery using Horovitz’s teachings to include wherein the at least one second image stream of the selected camera is displayed simultaneously with the at least one first image stream of each camera in the selected group in order to track a subject through a delimited area by successively selecting one of the video monitoring devices in one of the available scenes (Horovitz; [0005]).

As to claim 15, computer readable medium claim 15 corresponds to method claim 5, recites the same features as those recited in claim 5 and is therefore rejected for the same reasons as used above in rejecting claim 5.

Response to Arguments
Applicant’s amendments and arguments, filed on 02/22/2022, with respect to 112(a) and 112(b) rejections of claims have been fully considered and are persuasive.  The rejections of claims has been withdrawn. 

Applicant's arguments filed on 02/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that Flannery does not disclose “wherein the unique name of each group identifies at least one of vertical position and horizontal position of each group; wherein the unique name of each camera identifies at least one of vertical position, horizontal position, and type of each camera within a group, the type including IR or color”.
The examiner respectfully disagrees. Flannery discloses in FIGS. 2A-2B and paragraphs [0045]-[0051], a hierarchical tree structure 201 including a plurality of nodes … Each node is associated with an element characteristic value. DVM elements having that element characteristic value are grouped under that node. The element characteristic values may relate to DVM database fields (such as values for camera server, camera location, security settings, and so on), or to a runtime status (such as recording status, operational status, and so on) … a node corresponding to an element characteristic value in the form of a camera location "main foyer" has grouped under it all cameras for which the database records a camera location of "main foyer … Cameras X, Y and Z are grouped under "characteristic C, value i". That in essence means those cameras have "characteristic A, value iii", "characteristic B, value ii" and "characteristic C, value i" … each system element is displayed alongside an icon indicative of the nature of the system element (for example the type of camera). Applicant should first note camera location, security settings, etc. encompasses “at least one of vertical position and horizontal position”. Furthermore, as shown in FIG. 2A, the nodes [i.e. Characteristic A-C, Value i-iii] are arranged vertically and the cameras X,Y, Z are also arranged vertically in the Hierarchical Tree Object 201. Applicant should also note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this instance, Flannery teaches a hierarchical tree structure 201 including a plurality of nodes and assigning names to nodes and cameras based on element characteristic values such as values for camera server, camera location, security settings, and so on), or to a runtime status (such as recording status, operational status, and so on) and each system element is displayed alongside an icon indicative of the nature of the system element (for example the type of camera). Furthermore, merely renaming the nodes and cameras using different names (such as main foyer, entrance, vertical, horizontal, blue, red etc.) involves only routine and ordinary skills and does not have any patentable weight. Therefore, the combination of Bratton and Flannery discloses “wherein the unique name of each group identifies at least one of vertical position and horizontal position of each group; wherein the unique name of each camera identifies at least one of vertical position, horizontal position, and type of each camera within a group, the type including IR or color”.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482